DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of previously presented claim 11 is withdrawn in view of the newly discovered reference(s) to Jang et al. (US 2018/0227805).  Rejections based on the newly cited reference(s) follow.

Response to Amendment
This office action is in response to amendment filed on 5/2/22.  Claims 1-2, 6-8, 10, 12-15, 17-18, and 20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 10, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau et al. (US 2020/0396652) in view of Jang et al. (US 2018/0227805).
Regarding claim 1, Decarreau teaches a reconfiguration method, comprising:
sending, by a first network node (source node), a reconfiguration request (new Conditional Handover-Dedicated (CHO-D) request) of cell change configuration information (RRC configuration/parameters of target node) to a second network node (target node) (source node sends a new CHO-D request for new RRC configuration/parameters that the UE may use for handover to target node) [paragraphs 142-143], wherein the reconfiguration request comprises: a change request or a deletion request of cell change configuration information (RRC Reconfiguration message reconfigures existing RRC configuration/parameters of target node which suggests a “change request” ) [paragraphs 145-146]; and
obtaining, by the first network node, a reconfiguration response (CHO acknowledgment) sent by the second network node based on the reconfiguration request (target node replies to the source node with CHO acknowledgment with new RRC configuration/parameters that the UE may use for handover to the target cell) [paragraph 144].
wherein the cell change configuration information comprises at least one of the following items:
a trigger condition (one or more conditions for HO/RRC) [paragraphs 141, 104];
an association relationship between a trigger condition, a cell identifier, measurement, and a cell change command; and
measurement configuration;
wherein when the first network node is a source node and the second network node comprises at least one target node, after the step of obtaining, by the first network node, a reconfiguration response (CHO acknowledgement) sent by the second network node based on the reconfiguration request (source node receives CHO acknowledgment from target node) [paragraph 144], the method further comprises:
sending, by the first network node, a reconfiguration message (RRC Reconfiguration message) of cell change configuration information to a terminal based on the reconfiguration response (source node sends RRC Reconfiguration message including new RRC target configuration/parameters to UE after it receives CHO acknowledgement from target node) [paragraph 145];
after receiving a reconfiguration complete message sent by the terminal, notifying, by the first network node, the second network node of reconfiguration completion of the cell change configuration information (source node may reconfigure the UE first and subsequently notify the target node) [paragraph 125].
Decarreau does not explicitly teach wherein the second network node comprises a first target node and a second target node; and after the notifying the second network node of reconfiguration completion of the cell change configuration information, the method further comprises: sending, by the first network node, a resource release notification to the second target node when receiving a notification that the terminal meets a trigger condition of the cell change, wherein the trigger condition of the cell change is a trigger condition of a preset cell of the first target node; orPage 2 of 9 Application No. 17/037,240Attorney Docket Number C4201.10131US01Responsive to Office Action dated February 3, 2022sending, by the first network node, a resource release notification to the second target node after receiving an indication from the first target node that the terminal successfully accesses a target cell, wherein the resource release notification is used to instruct the second target node to release a resource corresponding to target configuration information; and the target configuration information is configuration information other than executed configuration information in the cell change configuration information of the terminal.  In an analogous prior art reference, Jang teaches:
a second network node (target/candidate base station) comprises a first target node (first cell) and a second target node (second cell) (target/candidate base station may comprise corresponding target cells) [paragraphs 226-227]; and after the notifying the second network node of reconfiguration completion of the cell change configuration information, the method further comprises:
sending, by the first network node, a resource release notification to the second target node when receiving a notification that the terminal meets a trigger condition of the cell change, wherein the trigger condition of the cell change is a trigger condition of a preset cell of the first target node; or
Page 2 of 9Application No. 17/037,240Attorney Docket Number C4201.10131US01Responsive to Office Action dated February 3, 2022sending, by the first network node (source base station), a resource release notification (command to release all information and resources) to the second target node (candidate target cell) after receiving an indication from the first target node that the terminal successfully accesses a target cell (terminal performs handover to a target cell) (source base station sends command to release all information and resources to a candidate target cell after the terminal performs handover to a target cell) [paragraphs 229-231], wherein
the resource release notification is used to instruct the second target node to release a resource corresponding to target configuration information (command releases resources that were previously configured) [paragraphs 226, 231]; and the target configuration information is configuration information other than executed configuration information in the cell change configuration information of the terminal (command to release all information and resources releases resources of candidate cells other than the target cell that the terminal included in the handover command (i.e. the target cell the terminal performs handover to)) [paragraph 231].
Regarding claim 2, Decarreau teaches the reconfiguration method according to claim 1, wherein before the step of obtaining, by the first network node, a reconfiguration response sent by the second network node based on the reconfiguration request, the method further comprises:
sending, by the first network node, a reconfiguration instruction message (RRC reconfiguration message) of cell change configuration information to a terminal, wherein the reconfiguration instruction message is used to instruct the terminal to delete or change (reconfigure) current cell change configuration information (RRC target configuration) (RRC reconfiguration may reconfigure existing RRC configuration/parameters) [paragraph 141].
Regarding claim 6, Decarreau teaches the reconfiguration method according to claim 1, wherein when the reconfiguration request is a change request of cell change configuration information, the reconfiguration response comprises at least one of:
accepting change (UE may implement the reconfiguration) [paragraphs 146-147], not accepting change, accepting part of requested change, not accepting part of requested change, a cause value, and accepting unconditionally; or 
when the reconfiguration request is a deletion request of cell change configuration information, the reconfiguration response comprises at least one of:
accepting deletion, not accepting deletion, accepting part of requested deletion, not accepting part of requested deletion, a cause value, and accepting unconditionally.
Regarding claim 7, Decarreau teaches the reconfiguration method according to claim 6, wherein the step of sending, by the first network node, a reconfiguration message of cell change configuration information to a terminal based on the reconfiguration response comprises:
when the reconfiguration response comprises accepting change or accepting part of requested change, sending, by the first network node, the reconfiguration message of cell change configuration information to the terminal (source node sends RRC Reconfiguration message to UE when target node “accepts” reconfiguration change and sends CHO acknowledgement) [paragraph 144]; or
when the reconfiguration response comprises accepting deletion or accepting part of requested deletion, sending, by the first network node, the reconfiguration message of cell change configuration information to the terminal.
Regarding claim 8, Decarreau teaches the reconfiguration method according to claim 7, wherein the reconfiguration message comprises at least one of the following items:
at least one cell change command (CHO-D request) (CHO-D is conditional handover command) [paragraph 143];
condition configuration information (CHO acknowledgement may comprise one or more additional HO conditions for the UE) [paragraphs 103, 144];
a cell identifier; and
 an association relationship between the cell identifier, the condition configuration information, and the cell change command.
Regarding clam 10, Decarreau teaches the reconfiguration method according to claim 9, wherein when the reconfiguration message comprises at least one cell change command (RRC configuration/parameters of target node) (RRC Reconfiguration message sent from source node to UE comprises RRC configuration/parameters for handover to target node which suggests “at least one cell change command”) [paragraph 145], the reconfiguration complete message comprises an indication of reconfiguration completion for the reconfiguration message and validity of the cell change command (notification sent from source node to target node indicates “reconfiguration completion”) [paragraph 125].
	Claim 17 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
	Claim 18 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 3 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Decarreau et al. (US 2020/0396652).
Regarding claim 12, Decarreau teaches a reconfiguration method, comprising:
receiving a reconfiguration message (RRC Reconfiguration message) of cell change configuration information (RRC configuration/parameters of target node) that is sent by a source node (UE receives RRC Reconfiguration message comprising RRC configuration/parameters for handover to target node from source node) [paragraph 145], wherein the reconfiguration message is sent by the source node based on a reconfiguration response (CHO acknowledgment) sent by a target node (RRC Reconfiguration message is sent by the source node based on CHO acknowledgement sent by a target node) [paragraph 144], the reconfiguration response is sent by the target node based on a reconfiguration request (new Conditional Handover-Dedicated (CHO-D) request) of cell change configuration information sent by the source node (CHO acknowledgement is sent by the target node based on a new Conditional Handover-Dedicated (CHO-D) request comprising new RRC configuration/parameters that the UE may use for handover to target node) [paragraphs 142-143], and the reconfiguration request comprises: a change request or a deletion request or an addition request of cell change configuration information (RRC Reconfiguration message reconfigures existing RRC configuration/parameters of target node which suggests a “change request”) [paragraphs 145-146]; and
sending a reconfiguration complete message (ACK) to the source node (UE may send an ACK to source node) [paragraph 147];
wherein the reconfiguration message comprises at least one cell change command (RRC configuration/parameters of target node) (RRC Reconfiguration message received by UE comprises RRC configuration/parameters for handover to target node which suggests “at least one cell change command”) [paragraph 145]; and 5after the sending a reconfiguration complete message to the source node (ACK) [paragraph 147], the method further comprises:
when a trigger condition of cell change is met (conditions for handover are fulfilled and/or satisfied) [paragraph 148], initiating a synchronization process and a random access process to a first target node (target node) based on the cell change command (UE connects to target cell), wherein the trigger condition of the cell change is a trigger condition (target node quality is above a threshold) of a 10preset cell of the first target node (when target node quality is above a threshold, UE connects or performs handover to target node) [paragraph 148, 151, 105];
wherein the cell change configuration information comprises at least one of the following items:
a trigger condition (one or more conditions for HO/RRC) [paragraphs 141, 104];
an association relationship between a trigger condition, a cell identifier, measurement, and a cell change command; and 
measurement configuration.
Regarding claim 13, Decarreau teaches 20the reconfiguration method according to claim 12, wherein before the step of receiving a reconfiguration message of cell change configuration information that is sent by a source node, the method further comprises:
receiving a reconfiguration instruction message (RRC reconfiguration message) of cell change configuration information that is sent by the source node or a target node, wherein the 25reconfiguration instruction message is used to instruct the terminal to delete or change current cell change configuration information (UE receives RRC reconfiguration which may reconfigure existing RRC configuration/parameters from source node) [paragraph 141].  
Regarding claim 14, Decarreau teaches the reconfiguration method according to claim 13, wherein after the receiving a reconfiguration instruction message of cell change configuration information that is sent by the source node, the method further comprises:
30	deleting the current cell change configuration information (existing RRC configuration/parameters are “deleted” when UE implements the reconfiguration) [paragraphs 146-147];
or suspending current measurement.  
Regarding claim 15, Decarreau teaches the reconfiguration method according to claim 12, wherein the reconfiguration message comprises at least one cell change command (RRC configuration/parameters of target node) (RRC Reconfiguration message received by UE comprises RRC configuration/parameters for handover to target node which suggests “at least one cell change command”) [paragraph 145]; and
29	the reconfiguration complete message (ACK) comprises an indication of reconfiguration completion for the reconfiguration message and validity of the cell change command (ACK indicates implementation of the reconfiguration which indicates completion and validity of RRC configuration/parameters) [paragraph 147].
Claim 20 recites similar subject matter as claim 12 and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-8, 10, 12-15, 17-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647